Citation Nr: 0626148	
Decision Date: 08/22/06    Archive Date: 08/31/06	

DOCKET NO.  92-23 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to an effective date earlier than May 23, 1990 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.  

(The issue of entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) is the subject of 
a separate decision.)

ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

In a January 1997 decision, the RO granted a 100 percent 
evaluation for service-connected post-traumatic stress 
disorder, effective from May 23, 1990.  The veteran's post-
traumatic stress disorder had previously been evaluated as 50 
percent disabling, effective from August 29, 1985, the date 
of his original claim for service connection.  In that same 
January 1997 decision, the RO also separately adjudicated the 
issue of whether the veteran was entitled to an effective 
date earlier than May 23, 1990 for the assignment of a 100 
percent rating for post-traumatic stress disorder.  The 
veteran was subsequently issued a Supplemental Statement of 
the Case, following which he expressed his disagreement with 
the assigned effective date.  However, the RO took no further 
action on that particular matter.  In July 1997, the Board 
issued a number of separate decisions, none of which 
addressed the issue of an earlier effective date for the 
assignment of a 100 percent evaluation for post-traumatic 
stress disorder.  

In a May 2000 Order, the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) vacated a portion of 
a July 1997 Board of Veterans' Appeals (Board) decision to 
the extent that the decision failed to address the issue of 
entitlement to an effective date earlier than May 23, 1990 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder, and, in so doing, remanded the case to the 
Board for readjudication consistent with the Court's order.  
In May 2001, the Board remanded the matter to the RO so that 
a Statement of the Case could be prepared.  In August 2001, 
the Board vacated its May 2001 remand.  In a separate 
decision issued in August 2001, the Board denied the 
veteran's claim for an earlier effective date.  Thereafter, 
the veteran appealed the Board's decision to the Court.  In a 
February 2003 Order, the Court vacated the Board's August 
2001 decision, and remanded the matter to the Board for 
further action consistent with a February 2002 Joint Motion 
for Remand and to Stay Proceedings.




In August 2004, the veteran's appeal was remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a rating decision of December 1985, with which the 
veteran voiced no disagreement, the RO granted service 
connection (and a 50 percent evaluation) for post-traumatic 
stress disorder, effective from August 29, 1985, the date of 
receipt of the veteran's original claim.  

2.  In a rating decision of August 1987, with which the 
veteran voiced no disagreement, the RO denied entitlement to 
an evaluation in excess of 50 percent for service-connected 
post-traumatic stress disorder.  

3.  In a rating decision of December 1987, with which the 
veteran voiced no disagreement, the RO once again denied 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  

4.  An informal claim for or entitlement to a 100 percent 
evaluation for service-connected post-traumatic stress 
disorder arose no earlier than May 23, 1990, the date of a 
routine future VA psychiatric examination.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 1990 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of May 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an earlier effective 
date, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision(s).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on the veteran's behalf.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibility between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes numerous 
VA and private treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional 
evidence that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d. 534, 549 (Fed. Cir. 1998).  

Factual Background

VA outpatient treatment records covering the period from 
April 1985 to August 1985 show that, during that time, the 
veteran reported difficulty with learning in school, as well 
as sleep impairment, wide mood swings, tearfulness, and 
anxiety.  The impression was bipolar disorder.  Shortly 
thereafter, on August 29, 1985, the veteran filed a claim for 
"PTSD\nervous condition" which indicated that the onset of 
his disorder was his date of separation from service.  A 
private medical record dated in September 1985 indicated that 
the veteran had been taking Lithium, and complaining of 
difficulty with short-term memory, as well as severe mood 
fluctuations and a feeling of confusion.  The impressions 
noted were cyclothymic disorder and obsessive-compulsive 
features.  

A VA psychiatric examination in October 1985 resulted in a 
diagnosis of bipolar disorder and "extreme" post-traumatic 
stress disorder.  In a rating decision of December 1985, the 
RO granted service connection and a 50 percent evaluation for 
post-traumatic stress disorder, effective from August 29, 
1985, the date of receipt of the veteran's claim.  The 
veteran voiced no disagreement with that particular award of 
benefits.

In June 1986, a VA examiner noted that the veteran had 
stabilized, and was "quite rational."  In September 1986, a 
VA examiner noted that the veteran had been functioning well 
socially and as a student, and was not a danger to himself or 
others.  In February 1987, a VA examiner indicated that the 
veteran was not a violent or dangerous person, and that he 
had become increasingly rational and objective.  

Private medical records from July 1987 to October 1987 show 
that the veteran had been cooperative in psychotherapy and 
had maintained good judgment and insight during his 
treatment.  On his medication, he was both stable and well 
functioning.

A VA psychiatric examination in November 1987 concluded that 
the veteran's symptomatology was consistent with a diagnosis 
of manic-depressive illness or bipolar affective disorder.  
The examiner noted that the claims file was not available for 
review, and that he therefore had no basis for a diagnosis of 
post-traumatic stress disorder.  While he was not challenging 
the previous diagnosis of post-traumatic stress disorder, his 
examination at the time suggested the presence of a manic-
depressive or bipolar disorder.  

In a rating decision of December 1987, the RO continued the 
veteran's previously assigned 50 percent evaluation for post-
traumatic stress disorder.  Once again, the veteran did not 
appeal that decision.

VA outpatient treatment records dated in June and July 1988 
show that the veteran was adjusting to his divorce and was 
relatively calm.  Noted at the time was that the veteran's 
psychotropic medication was within the therapeutic range.  
Statements from a VA physician dated in September 1989 
indicated that the veteran had discontinued his psychotropic 
medication of his own volition in August 1989 as a result of 
certain side effects, such as nausea.  According to the 
examiner, the veteran had not experienced adverse effects 
from discontinuing his medication.  However, the examiner did 
recommend that the veteran undergo periodic assessment of his 
progress.  In October 1989, it was noted that the veteran was 
"doing okay," and that he displayed no overt evidence of 
manic behavior.  Further noted was that there were no obvious 
negative consequences from the discontinuance of medication.  
According to the examiner, the veteran would no longer need 
medication checks, but should continue to be seen at the Vet 
Center for counseling.

A March 1990 private report of psychological testing and 
examination concluded that certain measures of cognitive 
functioning supported a central nervous system dysfunction.  
According to the examiner, the veteran's symptoms and history 
were consistent with post-traumatic stress disorder, though a 
co-existing mood disorder was most likely the result of an 
organic brain syndrome.  The examiner further commented that 
the veteran used a preexisting obsessive-compulsive 
personality system as a primary defense in dealing with 
disruption.  The veteran was described as well-oriented, with 
no evidence of hallucinations or delusions, and was able to 
interpret relationships and proverbs abstractly.  He further 
exhibited a grasp of both recent and past events, and was 
socially appropriate.  

At the time of a VA psychiatric examination on May 23, 1990, 
the veteran's treatment history was recounted.  This history 
included the veteran's discontinued use of psychotropic 
medication after five years.  When questioned, the veteran 
denied having a bipolar disorder, and similarly denied any 
need for psychotropic medication.  Rather, the veteran felt 
that he had a "physical condition."  On further examination, 
the veteran was oriented, and both recent and past memory 
were intact.  There was some evidence of confusion, blocking, 
depersonalization, and derealization, as well as certain 
somatic hallucinations, looseness of associations, and 
paranoia.  The diagnoses noted were post-traumatic stress 
disorder and paranoid schizophrenia.  According to the 
examiner, the veteran's abstraction, concentration, and 
judgment were impaired as a result of his psychosis.

On subsequent VA examination in October 1985, there was noted 
the presence of moderate to severe social and industrial 
impairment due to post-traumatic stress disorder, with no 
evidence of an additional psychiatric disorder, to include 
schizophrenia or a bipolar disorder.  However, a considerable 
paranoid trend was present in the veteran's thinking.  

In a statement from a Vet Center counselor received in March 
1996, it was noted that the veteran suffered from post-
traumatic stress disorder and an organic brain disorder which 
precluded the "possibility that he would ever work again."

At the time of a subsequent VA examination in July 1996, a 
board of psychiatrists found that the veteran suffered from 
moderately severe chronic post-traumatic stress disorder, 
with no evidence of a bipolar disorder, a schizophrenic 
disorder, or an organic brain syndrome.  

In a rating decision of January 1997, the veteran's previous 
50 percent evaluation for post-traumatic stress disorder was 
increased to 100 percent, effective May 23, 1990, the date of 
a VA routine future psychiatric examination.  

Analysis

The veteran in this case seeks an effective date earlier than 
May 23, 1990 for the award of a 100 percent evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  As 
regards claims for increased compensation, the law provides 
that the effective date will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred, if a claim is received by VA within one year of 
that date; otherwise, the effective date will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  Id.  Additionally, the Court has held that all the 
evidence of record for the year preceding the claim for an 
increased rating must be considered in determining whether 
there was an ascertainable increase in disability under 
Section 5110(b)(2).  See Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  

In the present case, in a January 1997 rating decision, the 
veteran's previous 50 percent evaluation for post-traumatic 
stress disorder was increased to 100 percent, effective May 
23, 1990, the date of a routine future VA psychiatric 
examination scheduled by the RO.  Under the provisions of 
38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital 
examination or of admission to a VA or uniformed services 
hospital is to be accepted as the date of receipt of a claim.  
The provisions of this regulation apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established, 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  Id.  Accordingly, the date of the May 
23, 1990 routine future examination was considered the date 
of the veteran's claim of entitlement to an increased rating 
for post-traumatic stress disorder, as well as the date from 
which it was factually ascertainable that an increase in 
disability had occurred.  A review of the record reveals no 
other communication or action prior to this date which could 
be considered as a claim for entitlement to an increased 
rating for post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.155 (2005) (any communication or action indicating an 
intent to apply for a benefit may be considered an informal 
claim).  

Under the criteria in effect on and prior to May 23, 1990, a 
50 percent evaluation was warranted for service-connected 
post-traumatic stress disorder where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and his reliability, 
flexibility, and efficiency levels were so reduced by reason 
of his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 70 percent evaluation required that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired, and 
that his psychoneurotic symptoms be of such severity and 
persistence that there was a severe impairment in the ability 
to obtain or retain employment.  Id.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate be so adversely affected as to result in 
the veteran's virtual isolation in the community, or that 
there was totally incapacitating psychoneurotic 
symptomatology bordering on gross repudiation of reality, 
with disturbed thought or behavioral processes (such as 
fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or, in the 
alternative, a demonstrable inability to obtain or retain 
employment.  Id.  

According to the Court, the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 are 
each an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  Accordingly, were 
the veteran's post-traumatic stress disorder to result in 
either (1) "virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms...," or (3) a 
"[demonstrable inability] to obtain or retain employment," a 
100 percent schedular rating would be indicated.  See 
38 C.F.R. § 4.132.

Based on a review of the veteran's file, the evidence of 
record prior to May 23, 1990 does not show a level of 
disability sufficient to warrant an evaluation in excess of 
50 percent for post-traumatic stress disorder.  Rather, the 
evidence of record for the period in question shows that the 
veteran was relatively calm, and "doing okay."  He was well 
oriented, with no evidence of either hallucinations or 
delusions, and was able to interpret relationships and 
proverbs abstractly.  Also noted was that the veteran was 
socially appropriate, with a good grasp of recent and past 
events.

It has been contended that the veteran has, in fact, been 
unemployed since 1984.  However, the fact that the veteran 
was unemployed prior to 1990 is not, in and of itself, enough 
to establish entitlement to the benefit sought.  The question 
is, rather, whether his service-connected post-traumatic 
stress disorder rendered him incapable of performing the acts 
required for employment prior to 1990.  See VanHoose v. 
Brown, 4 Vet. App. 361 (1993).  To date, there exists no 
definitive medical evidence that the veteran was, in fact, 
unemployable due solely to service-connected post-traumatic 
stress disorder prior to 1990.  Nor is there other evidence 
which would support that conclusion.

The veteran contends that the 100 percent evaluation 
currently in effect for service- post-traumatic stress 
disorder should have been awarded as early as April 1985.  
However, as noted above, in rating decisions of August and 
December 1987, the RO denied entitlement to a rating in 
excess of 50 percent.  The veteran did not appeal either of 
those decisions, which have now become final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Under the 
circumstances, there exists no legal basis for entitlement to 
an effective date earlier than May 23, 1990 under the laws 
and regulations governing the effective date for awards of 
increased ratings.  Accordingly, an effective date earlier 
than May 23, 1990 for the award of a 100 percent evaluation 
for service-connected post-traumatic stress disorder is not 
warranted.  


ORDER

An effective date earlier than May 23, 1990 for a 100 percent 
disability evaluation for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


